Name: 70/532/EEC: Council Decision of 14 December 1970 setting up the Standing Committee on Employment in the European Communities
 Type: Decision
 Subject Matter: employment;  EU institutions and European civil service;  European Union law
 Date Published: 1970-12-17

 Avis juridique important|31970D053270/532/EEC: Council Decision of 14 December 1970 setting up the Standing Committee on Employment in the European Communities Official Journal L 273 , 17/12/1970 P. 0025 - 0026 Finnish special edition: Chapter 5 Volume 1 P. 0055 Danish special edition: Series I Chapter 1970(III) P. 0764 Swedish special edition: Chapter 5 Volume 1 P. 0055 English special edition: Series I Chapter 1970(III) P. 0863 Greek special edition: Chapter 05 Volume 1 P. 0067 Spanish special edition: Chapter 05 Volume 1 P. 0096 Portuguese special edition Chapter 05 Volume 1 P. 0096 COUNCIL DECISION of 14 December 1970 setting up the Standing Committee on Employment in the European Communities (70/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 145 thereof; Whereas in view of the wish expressed by the representatives of the employers' and workers' organisations at the Conference on Employment Problems held at Luxembourg on 27 and 28 April 1970; Whereas close contact at Community level must be ensured with the representatives of the employers' and workers' organisations in order to facilitate co-ordination by the Member States of their employment policies in harmony with the objectives of the Community; HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee on Employment in the European Communities (hereinafter called the "Committee") is hereby established whose task, composition and working methods are defined in Article 2. Article 2 1. The task of the Committee shall be to ensure, in compliance with the Treaties and with due regard for the powers of the institutions and organs of the Communities, that there shall be continuous dialogue, joint action and consultation between the Council - or, where appropriate, the Representatives of the Governments of the Member States - the Commission and the two sides of industry in order to facilitate co-ordination by the Member States of their employment policies in harmony with the objectives of the Community. The Committee shall fulfil its function before any measures are adopted by the relevant institutions. 2. The following parties shall take part in the work of the Committee: - the Council or where appropriate the Representatives of the Governments of the Member States; - the Commission; - employers' organisations; - workers' organisations. 3. The representatives of the organisations on the two sides of industry shall number 36 in all, with an equal number of representatives of the employers' and workers' groups. The number of representatives from each organisation called to take part in the work of the Committee is given in the Annex. 4. Each of the parties taking part in the work of the Committee shall appoint its representatives at its own discretion either for a specified period or, depending on the matters to be dealt with, for specific meetings. When appointing their representatives to take part in the work of the Committee, the employers' and workers' organisations formed at European level should take care to ensure that the various national organisations are adequately represented. 5. The Committee shall be presided over by a representative of the Member State which holds the office of President of the Council. 6. The matters to be discussed with due regard for paragraph 1 may be proposed by the Council - or, where appropriate, by any of the Representatives of the Governments of the Member States - by the Commission or by the organisations on the two sides of industry taking part in the work of the Committee. The Chairman shall be informed of each proposal by a communication which shall state in sufficient detail the problems of which discussion is desired. The Chairman shall bring such communication to the attention of the other parties and shall give them the opportunity of making their comments in writing or submitting any other documents they may consider relevant. 7. The Chairman shall make preparations for the meetings in close contact with the Commission and the organisations on the two sides of industry taking part in the work of the Committee. He shall convene the meetings as and when required and shall draw up the provisional agenda therefor, taking into account any communications submitted to him pursuant to paragraph 6. The Chairman shall guide the discussion and sum up at the end. He shall have the use, moreover, of the facilities which are at the disposal of the office of the President of the Council. 8. The Commission shall prepare and gather information which will enable the Committee to carry out its task. 9. Representatives of the organisations on the two sides of industry taking part in the discussions shall receive subsistence allowances and travelling expenses as determined by the Council. Done at Brussels, 14 December 1970. For the Council The President W. SCHEEL ANNEX Delegates to the Committee shall be as follows: >PIC FILE= "T9000329">